Head, Justice.
1. Generally, if the testimony of a plaintiff is vague, uncertain, and contradictory, it should be construed most strongly against him.
2. In the present case, however, another equally well-established rule is applicable to the judgment under review. In all cases involving an alleged failure to pay alimony, the issue is one of fact, and the findings of the trial judge will not be controlled by this court unless it appears that there is no evidence to support the finding. Greenway v. Greenway, 147 Ga. 503 (94 S. E. 885); King v. King, 170 Ga. 291 (152 S. E. 574); Townsend v. Townsend, 205 Ga. 82 (52 S. E. 2d, 324).
3. The husband’s testimony clearly established the fact that he had not complied with the previous order of the court, and the judgment of the trial judge holding him in contempt is not erroneous for any reason assigned.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.

John Tyler, Swift Tyler and Marvin O’Neal Jr., for plaintiff in error.
Alton T. Milam, Ward Matthews Jr., Thomas M. Stubbs Jr., and Thomas D’Alessio, contra.